DETAILED ACTION
This Office action is responsive to:
A decision of the PTAB rendered 13 January 2022
Correspondence by the applicant filed 2 March 2022.
Claims 3, 4, 12-15, 18 and 21 have been cancelled.  Claims 1, 2, 5-11, 16, 17, 19 and 20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural History
The Office issued a final rejection on 25 September 2020 rejecting all claims under 35 U.S.C. § 112(b) for indefiniteness and under § 101 as being directed to an abstract idea without significantly more.  The applicant appealed to the PTAB in a brief filed 5 January 2021, and on 13 January 2022 the PTAB issued its decision reversing the Office on the § 101 rejection and affirming the Office on the § 112(b) rejection.  On that same date, the Examiner telephoned the applicant’s representative with a suggestion to overcome the  § 112(b) rejection; the suggestion has been incorporated into the amended claims examined herein.

Allowable Subject Matter
Claims 1, 2, 5-11, 16, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: as indicated above, claims were previously rejected only under 35 U.S.C. §§ 101 and 112(b).  In regard to the § 101 rejection, this was reversed by the PTAB and so is summarily withdrawn.  In regard to the rejection made under § 112(b), the only issue was the phrase “loosely coupled” which the Examiner and Board found to be indefinite.  By removing the word “loosely”, the term “coupled” is clear and definite in the context of the claims, so the claims are no longer indefinite and the rejection is withdrawn.
As this removal constitutes a broadening of the claims, albeit a trifling one, the Examiner was obliged to do a further search, although in declining to make any rejection previously under § 102 or 103 – which was discussed in an earlier Office action – the word “loosely” never entered the consideration.  In any case, the updated search has revealed nothing that would lead to a rejection based on the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694